EXHIBIT 10.15

MORGAN STANLEY

EMPLOYEES’ EQUITY ACCUMULATION PLAN

(Amended and Restated as of November 27, 2006)

Section 1 Purpose.

The primary purposes of the Morgan Stanley Employees’ Equity Accumulation Plan
are to attract, retain and motivate key employees of the Company and to align
the interests of key employees with stockholders through equity-based
compensation and enhanced opportunities for ownership of Stock. It is the
further purpose of this Plan to permit the granting of Awards that will
constitute performance-based compensation for certain executive officers, as
described in Section 162(m) of the Code.

Section 2 Definitions.

Unless determined otherwise by the Committee and set forth in the applicable
Award Certificate, capitalized terms used herein without definition have the
meanings set forth below.

 

2.1 “Act” shall mean the Securities Exchange Act of 1934, as amended, and any
successor thereto.

 

2.2 “Amendment Date” shall mean March 21, 2006.

 

2.3 “Award” shall mean a grant of Stock or cash, or the right to acquire Stock
or cash, under such terms and conditions as shall be determined by the Committee
consistent with the terms of the Plan.

 

2.4 “Award Certificate” shall mean a written document (including in electronic
form) described in Section 6.2, setting forth the terms and conditions of an
Award made pursuant to the Plan.

 

2.5 “Board” shall mean the Board of Directors of Morgan Stanley.

 

2.6 “Cash Unit” shall mean a general, unsecured obligation of the Company to pay
cash to a Participant pursuant to an Award recorded by the Company as a
bookkeeping entry.

 

2.7 “Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor thereto.

 

2.8 “Committee” shall mean a committee of two or more directors of Morgan
Stanley, as described in Section 3.1.

 

2.9 “Company” shall mean Morgan Stanley and any corporation, trade or business
which at the time of reference, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with
Morgan Stanley.

 

2.10 “Consent” shall mean, with respect to the granting of any Award under the
Plan, the acquisition, issuance or purchase of Stock or other rights hereunder
or the taking of any other action hereunder:

(i) any and all listings, registrations or qualifications in respect thereof
upon any securities exchange or other self-regulatory organization or under any
federal, state or local law, rule or regulation;

 

1



--------------------------------------------------------------------------------

(ii) the expiration, elimination or satisfaction of any prohibitions,
restrictions or limitations under any federal, state or local law, rule or
regulation or the rules of any securities exchange or other self-regulatory
organization;

(iii) any and all written agreements and representations by the Participant with
respect to the disposition of Stock, or with respect to any other matter, which
the Committee shall deem necessary or desirable to comply with the terms of any
such listing, registration or qualification or to obtain an exemption from the
requirement that any such listing, qualification or registration be made; and

(iv) any and all consents, clearances and approvals in respect of the granting
of an Award, the acquisition, issuance or purchase of Stock or other rights
hereunder or the taking of any other action under the Plan, by any governmental
agencies or other regulatory bodies or any parties to any loan agreements or
other contractual obligations of the Company.

2.11 “Disability” shall mean the termination of a Participant’s employment with
the Company under circumstances that (i) entitle the Participant to receive
benefits under any long-term disability plan sponsored by the Company, or
(ii) if the Participant does not participate in such a plan, are determined by
the Committee to have been caused by a physical or mental condition that would
have entitled the Participant (if the Participant had been eligible to
participate) to receive disability benefits under the Morgan Stanley, Dean
Witter, Discover & Co. Long Term Disability Plan or any successor thereto.

 

2.12 “Effective Date” shall have the meaning set forth in Section 10.12.

2.13 “Executive Officer” shall mean an executive officer of Morgan Stanley
within the meaning of Rule 3b-7 promulgated under the Act.

2.14 “Fair Market Value” shall mean, with respect to a share of Stock, the fair
market value thereof as determined by the Committee as follows:

(i) if Stock is listed for trading on the New York Stock Exchange, the closing
price, regular way, of the Stock as reported on the New York Stock Exchange
Composite Tape on the date of reference or, if no such reported sale of the
Stock shall have occurred on such date, on the next preceding date on which
there was such a reported sale; or

(ii) if Stock is not so listed but is listed on another national securities
exchange or authorized for quotation on the National Association of Securities
Dealers Inc.’s NASDAQ National Market System (“NNM”), the closing price, regular
way of the Stock on such date on such exchange or NNM, as the case may be, on
which the largest number of shares of Stock have been traded in the aggregate on
the preceding twenty trading days or, if no such reported sale of the Stock
shall have occurred on such date on such exchange or NNM, as the case may be, on
the preceding date on which there was such a reported sale on such exchange or
NNM, as the case may be; or

(iii) if Stock is not listed for trading on a national securities exchange or
authorized for quotation on NNM, the average of the closing bid and asked prices
as reported by the National Association of Securities Dealers, Inc. Automated
Quotation System or, if no such prices shall have been so reported for such
date, on the next preceding date for which such prices were so reported; or

 

2



--------------------------------------------------------------------------------

(iv) if no Fair Market Value may be determined from the foregoing, the value of
a share of Stock as determined in good faith by the Committee;

provided, however, that, with respect to any Award granted on or after the
Amendment Date, “Fair Market Value” shall mean, with respect to a share of
Stock, the fair market value of the Stock on the date of reference, as
determined in accordance with a valuation methodology approved by the Committee.

 

2.15 “Morgan Stanley” shall mean Morgan Stanley, a Delaware corporation, or any
successor thereto.

 

2.16 “Option” shall mean a right to acquire Stock.

 

2.17 “Original Option” shall have the meaning set forth in Section 7.2(a).

 

2.18 “Other Stock-Based Awards” shall have the meaning set forth in Section 9.1.

 

2.19 “Participant” shall mean an individual who has been granted an Award under
the Plan.

 

2.20 “Plan” shall mean the Morgan Stanley Employees’ Equity Accumulation Plan,
as amended from time to time.

 

2.21 “Plan Action” shall have the meaning set forth in Section 10.2.

2.22 “Related Employment” shall mean the employment of an individual by an
employer other than the Company, provided that:

(i) such employment is undertaken by the individual at the request or with the
consent of the Company;

(ii) immediately prior to undertaking such employment the individual was an
employee of the Company, or was engaged in Related Employment as defined herein;
and

(iii) such employment is recognized by the Committee, in its discretion, as
Related Employment.

 

2.23 “Related SAR” shall have the meaning set forth in Section 7.3(a)

 

2.24 “Restoration Option” shall have the meaning set forth in Section 7.2(a).

 

2.25 “Restoration Option Right” shall have the meaning set forth in
Section 7.2(a).

2.26 “Restricted Stock” shall mean an Award of Stock subject to conditions
determined by the Committee pursuant to Section 8.

2.27 “Retirement” shall mean the termination of a Participant’s employment with
the Company under circumstances giving rise to an entitlement to a retirement
benefit, including a benefit payable by reason of Disability, under any employee
pension benefit plan maintained by the Company which plan is intended to be
qualified under Code section 401(a); provided, however, that, if the Participant
has not accrued a benefit under any such pension plan, the term “Retirement”
shall have the meaning given to such term under the Dean Witter Reynolds Inc.
Pension Plan or any successor thereto; provided, further, that, notwithstanding
the foregoing, the transfer of an individual to Related Employment shall not be
treated as a termination of employment due to Retirement.

 

3



--------------------------------------------------------------------------------

2.28 “Rule 16b-3” shall mean Rule 16b-3 promulgated under the Act and any
successor provision thereto.

 

2.29 “SAR” shall mean a stock appreciation right, as described in Section 7.3.

2.30 “SEC” shall mean the U.S. Securities and Exchange Commission, or any United
States federal governmental body that succeeds to its responsibilities.

2.31 “Section 162(m) Award” shall mean an Award that is intended to constitute
qualified performance-based compensation within the meaning of Code section
162(m) and the regulations thereunder (or any successor provisions thereto).

 

2.32 “Section 409A” shall mean Code section 409A and the regulations thereunder
(or any successor provisions thereto).

2.33 “Stock” shall mean the common stock of Morgan Stanley, par value $.01 per
share, and any stock into which such stock is transformed as a result of a
corporate reorganization or other transaction.

2.34 “Stock Unit” shall mean a general, unsecured obligation of the Company to
deliver one share of Stock (or the value thereof) to a Participant pursuant to
an Award recorded by the Company as a bookkeeping entry and subject to
conditions determined by the Committee pursuant to Section 8.

 

2.35 “Unrelated SAR” shall have the meaning set forth in Section 7.3(b).

Section 3 Administration.

3.1 The Plan shall be administered by the Committee. It is intended that the
directors appointed to serve on the Committee shall qualify (i) as “non-employee
directors” (within the meaning of Rule 16b-3), (ii) as “outside directors”
(within the meaning of Code section 162(m) and the regulations thereunder), and
(iii) under any similar statute or rule, in each case, to the extent applicable.
The fact that a Committee member shall fail to qualify under any of these
requirements shall not invalidate any Award made by the Committee which Award is
otherwise validly made under the Plan.

 

3.2 The Committee shall have the authority:

(i) to exercise all of the powers granted to it under the Plan;

(ii) to construe, interpret and implement the Plan and any written documents
setting forth the terms of Awards under the Plan;

(iii) to prescribe, amend and rescind rules relating to the Plan;

(iv) to make any determination necessary or advisable in administering the Plan;

(v) to correct any defect, supply any omission and reconcile any inconsistency
in the Plan or in any Award made under the Plan; and

 

4



--------------------------------------------------------------------------------

(vi) to delegate any of its powers to Morgan Stanley’s chief executive officer
or to one or more other officers of the Company, except with respect to any
person subject to the provisions of Section 16 of the Act, with respect to a
Section 162(m) Award or which by law may not be so delegated.

3.3 Morgan Stanley’s chief executive officer may, to the extent permitted by
law, further delegate any of the powers that the Committee has delegated to such
officer pursuant to Section 3.2(vi) to one or more officers of the Company.

3.4 The determination of the Committee on all matters relating to the Plan or
any Award made under the Plan shall be final, binding and conclusive for all
purposes and upon all persons interested herein.

3.5 No member of the Committee shall be liable, individually or jointly and
severally with any other Committee member, for any action, determination or
omission made in good faith with respect to the Plan or any Award hereunder. In
the performance of their duties hereunder, Committee members shall be entitled
to rely upon information and advice furnished: (a) by the Company and its
officers, directors, employees, accountants, counsel and consultants; (b) by
Participants and their heirs, assigns and representatives; and (c) by any other
party whose information or advice is determined by the Committee to be
reasonable and necessary for the administration of the Plan.

3.6 The members of the Committee shall be appointed by, and serve at the
pleasure of, the Board. Notwithstanding anything to the contrary contained
herein, the Board may, in its sole discretion, at any time and from time to
time, resolve to administer the Plan, in which case, the term Committee as used
herein shall be deemed to refer to the Board.

Section 4 Shares Available for Awards.

4.1 Subject to Section 10.4 (relating to adjustments upon changes in
capitalization), as of any date, the total number of shares of Stock with
respect to which Awards may be granted under the Plan, shall equal:

(a) 30,000,0001 shares of Stock;

(b) reduced by the sum (without duplication) of:

(i) the number of shares of Stock subject to outstanding Awards;

(ii) the number of shares of Stock in respect of which Awards have been
exercised;

(iii) the number of shares of Stock issued without forfeiture or similar
restrictions or issued with forfeiture or similar restrictions which have
lapsed;

 

--------------------------------------------------------------------------------

1

Such number represents the maximum number of shares of Stock available for
Awards under the Plan that was initially approved by the Board and the
stockholders of Dean Witter, Discover & Co. (the predecessor of Morgan Stanley)
and does not reflect adjustments to such maximum number that were made in
accordance with Section 4.1 or Section 10.4 after the Effective Date.

 

5



--------------------------------------------------------------------------------

(c) increased by the sum of:

(i) shares of Stock subject to previously granted Awards that have expired,
terminated, or been canceled or forfeited for any reason (other than by reason
of exercise or vesting);

(ii) shares of Stock delivered or withheld (or deliverable or required to be
withheld as a condition of exercise of an Award) in payment of the exercise or
purchase price of an Award granted under the Plan or under any other employee
benefit plan of the Company.

4.2 Any rule set forth in Section 4.1 that is considered a “formula” under the
rules of the New York Stock Exchange applicable to Morgan Stanley shall expire
on and not be applied after the date specified by the rules of the New York
Stock Exchange (which, as of the Amendment Date, is the tenth anniversary of the
Effective Date). The expiration of any such rule shall not affect any
calculation of shares of Stock available for delivery under the Plan that was
made while the rule was in effect.

4.3 Without limiting the generality of the foregoing, the Committee may cancel
any Award under the Plan and issue a new Award in substitution therefor upon
such terms as the Committee may in its sole discretion determine, provided that
the substituted Award shall satisfy all applicable Plan requirements as of the
date such new Award is made. Notwithstanding the foregoing or any other
provision of the Plan, in no event shall an Option or SAR be granted in
substitution for a previously granted Option or SAR with the old Award being
canceled or surrendered as a condition of receiving the new Award, if the new
Award would have a lower Option exercise price or SAR appreciation base than the
Award it replaces. The foregoing is not intended to prevent equitable adjustment
of Awards upon the occurrence of certain events as herein provided, including
without limitation, adjustments pursuant to Section 10.4.

Section 5 Persons Eligible for Awards.

Awards under the Plan may be made to such employees of the Company as the
Committee shall from time to time, in its sole discretion, select.

Section 6 Types of Awards Under the Plan.

 

6.1 In General.

(a) Awards may be made under the Plan in the form of:

(i) Options,

(ii) SARs,

(iii) Restricted Stock or Stock Units,

(iv) Other Stock-based Awards,

(v) Section 162(m) Awards; or

(vi) any other type of Award deemed by the Committee in its discretion to be
consistent with the purposes of the Plan, including but not limited to Awards
granted in connection with or in lieu of awards or payments under any other
employee benefit plan or compensation arrangement of the Company (other than a
plan qualified under Code Section 401(a) or an excess benefit plan related to a
plan qualified under Section 401(a)) and Awards made to eligible employees who
are foreign nationals or are employed outside the United States.

 

6



--------------------------------------------------------------------------------

(b) Awards may be granted alone or in conjunction with one or more other Awards,
provided that Options intended to qualify as incentive stock options shall only
be granted in compliance with Section 7.1 and applicable provisions of the Code.

(c) In granting an Award, including, without limitation, a Section 162(m) Award,
the Committee may provide that, irrespective of whether an Award is denominated,
in whole or in part, by reference to shares of Stock, an Award may be paid at
the election of the Committee or, if permitted by the Committee, the
Participant, in whole or in part, in Stock, Stock Units, cash, Cash Units or
other Awards.

(d) Awards under the Plan, including, without limitation, Section 162(m) Awards,
may, in the discretion of the Committee, be made in substitution, in whole or in
part, for cash or other compensation that would otherwise become payable to an
eligible individual. An Award Certificate may provide that an eligible
individual may elect to receive one form of Award permitted under the Plan in
lieu of any other form of Award, or may elect to receive an Award under the Plan
in lieu of all or part of any compensation which otherwise might have been paid
to such eligible individual; provided, however, that any such election shall not
require the Committee to make any Award to such eligible individual. Any such
substitute or elective Awards shall have terms and conditions consistent with
the provisions of the Plan applicable to such Award.

 

6.2 Award Certificates.

The terms and conditions of all Options, SARs and Section 162(m) Awards shall be
set forth in Award Certificates. Other Awards granted under the Plan shall be
evidenced by Award Certificates to the extent deemed necessary or desirable by
the Committee. An Award Certificate shall be signed by an officer of the Company
(which signature may be in facsimile). The Company may, in its sole discretion,
require a Participant to execute and return a copy of the Award Certificate to
the Company as a condition of receiving or retaining an Award or payment on
account of an Award.

 

6.3 Dividend Equivalents.

With respect to any ordinary or regular dividend or distribution on shares of
Stock corresponding to an Award other than an Option or a SAR, the Committee
may, in its discretion, authorize current or deferred payments (payable in cash,
Stock, Stock Units or a combination thereof) or appropriate adjustments to the
outstanding Award to reflect such ordinary or regular dividend or distribution,
including the reinvestment of ordinary or regular dividends into additional
shares of Stock or Stock Units. The Committee may, in its discretion, make such
payments subject to vesting, deferral, restrictions on transfer and other terms
and conditions.

 

6.4 Deferred Compensation.

(a) Plan Awards. The Committee may, in an Award Certificate or by appropriate
action at any time before an Award is vested, paid or exercised, give
Participants the opportunity to defer the payment or settlement of the Award in
accordance with procedures specified by the Committee. The Committee shall have
the right at any time to accelerate the payment or settlement of any Award
granted under the Plan, including, without limitation, any Award subject to a
prior deferral election, provided,

 

7



--------------------------------------------------------------------------------

however, that the amount payable on account of such Award may be discounted to
reflect the time value of the accelerated payment; and provided, further, that
the Committee shall not have any such right to the extent it is prohibited by
Section 409A, or the existence of such right would result in a Participant being
required to recognize income for United States federal income tax purposes prior
to the time of payment, settlement or exercise of an Award or would result in a
Participant incurring interest or additional tax under Section 409A. The
Committee may provide that a Participant exercising an Option other than an
incentive stock option may defer the compensation to be received upon such
exercise.

(b) Other Deferred Compensation. The Committee shall determine whether or not an
Award shall be made in conjunction with deferral of a Participant’s salary,
bonus or other compensation, or any combination thereof and whether or not such
deferred amounts may be:

(i) forfeited to the Company or, in the case of Awards other than Section 162(m)
Awards, other Participants, or any combination thereof under certain
circumstances (which may include but need not be limited to, certain types of
termination of employment or performance of services for the Company); and/or

(ii) subject to increase or decrease in value based upon the attainment of, or
failure to attain, respectively, certain performance measures.

6.5 Unfunded Status of Plan.

The Plan is intended to constitute an “unfunded and unsecured” plan for
incentive compensation. With respect to any payments in either cash, Stock that
is not Restricted Stock or other property not yet made to a Participant by the
Company, nothing herein contained shall give any Participant any rights that are
greater than those of a general, unsecured creditor of the Company. In its sole
discretion, the Committee may set aside assets (in trust or otherwise) to assist
the Company in meeting its obligations under the Plan (either alone or in
conjunction with one or more other compensation plans); provided, however, that
the existence of such trusts or other arrangements shall be consistent with the
unfunded status of the Plan.

Section 7 Options and SARs.

 

7.1 Options.

(a) Subject to Sections 7.8 and 7.9, the Committee may grant Options in such
amounts and subject to such conditions as the Committee shall from time to time
in its sole discretion determine, subject to the terms of the Plan. Such terms
and conditions may include, but shall not be limited to, restrictions on the
transferability and the forfeiture of Stock acquired by a Participant upon the
exercise of an Option. Unless the applicable Award Certificate otherwise
provides, no Option may be sold, assigned, transferred, pledged, hypothecated or
otherwise encumbered or disposed of by the Participant.

(b) Each Award Certificate relating to an Option shall specify whether the
Option is a non-qualified stock option, is intended to be an incentive stock
option described in Code section 422 or is intended to be any other type of
option that may be described in the Code. No Option shall be treated as an
incentive stock or other tax-qualified option unless the Award Certificate
specifically states that the Award is intended to be an incentive stock option
or other tax-qualified option.

 

8



--------------------------------------------------------------------------------

(c) In the case of incentive stock options, the terms and conditions of any such
grant shall be subject to and comply with the requirements of Code sections 421,
422 and 424, any regulations thereunder and any successors thereto, including,
but not limited to, the requirement that such Options be exercisable during the
Participant’s lifetime only by the Participant, that no such Option shall be
granted more than ten years after the date the Board adopts the Plan nor
exercisable more than ten years after the date of grant. In no event shall
incentive stock options be granted under the Plan in respect of more than
20,000,0002 shares of Stock, subject to adjustment under Section 10.4. If an
Option is intended to be an incentive stock option and if, for any reason, such
Option shall fail to so qualify as an incentive stock option, such Option shall
be considered to be a nonqualified stock option appropriately granted under the
Plan to the extent such Option meets the Plan’s requirements applicable to
nonqualified stock options.

 

7.2 Restoration Option Rights.

(a) Subject to Sections 7.8 and 7.9, the Committee may grant to a Participant,
as a feature of an Option (under this Plan) or separately in connection with an
option under any other plan of the Company (in either case, an “Original
Option”) a right to acquire Stock (a “Restoration Option Right”) pursuant to
which a Participant who pays the exercise price of the Original Option by
tendering shares of Stock shall automatically be granted an option (a
“Restoration Option”) to acquire a number of shares of Stock equal to the sum
of: (i) the number of shares tendered by the Participant to pay the exercise
price; and (ii) the number of shares tendered by the Participant or, pursuant to
the Participant’s exercise of a tax withholding right described in
Section 10.3(b)(ii), withheld by the Company from the shares being acquired upon
the exercise of the Original Option to pay income or other taxes required to be
withheld from the Participant’s compensation as a result of the exercise of the
Original Option.

(b) The Committee may grant Restoration Option Rights in connection with an
Original Option at the time the Original Option is granted or at any later time
on or before the date on which the Original Option is exercised.

(c) The Committee may, in its discretion, provide in an Award Certificate that a
Restoration Option shall not be granted or, if granted, shall not become
exercisable, unless the Fair Market Value of a share of Stock shall, on the date
of such grant or exercise, be equal to or exceed a minimum amount determined by
the Committee.

(d) The Restoration Option exercise price shall not be less than the Fair Market
Value of a share of Stock on the Original Option’s exercise date. Restoration
Options shall be subject to the terms and provisions contained in the Plan and
such other terms, conditions and limitations as the Committee shall determine
from time to time regarding the exercisability, forfeiture, payment provisions
and other features of Restoration Options. All Restoration Options shall expire
not later than the expiration date of the Original Option with respect to which
the Restoration Option was granted.

 

7.3 SARs.

(a) Related SARs. Subject to Sections 7.8 and 7.9, the Committee may grant a SAR
in connection with all or any part of an Option granted under the Plan (a
“Related SAR”), either at the time

 

--------------------------------------------------------------------------------

2

Such number represents the maximum number of shares of Stock available for
incentive stock options under the Plan that was initially approved by the Board
and the stockholders of Dean Witter, Discover & Co. (the predecessor of Morgan
Stanley) and does not reflect adjustments to such maximum number that were made
in accordance with Section 10.4 after the Effective Date.

 

9



--------------------------------------------------------------------------------

the related Option is granted or any time thereafter prior to the exercise,
termination or cancellation of such Option, and subject to such terms and
conditions as the Committee shall from time to time in its sole discretion
determine, subject to the terms of the Plan. The grantee of a Related SAR shall,
subject to the terms of the Plan and the applicable Award Certificate, have the
right to surrender to the Company for cancellation all or a portion of the
related SAR granted under the Plan, but only to the extent that such related
Option is then exercisable, and to be paid therefor an amount equal to the
excess (if any) of :

(i) the aggregate Fair Market Value of the shares of Stock subject to the
related Option or portion thereof (determined as of the date of exercise of such
Related SAR), over

(ii) the aggregate exercise price of the related Option or portion thereof.

(b) Unrelated SARs. Subject to Sections 7.8 and 7.9, the Committee may grant a
SAR that is not connected with an Option (an “Unrelated SAR”) in such amount and
subject to such terms and conditions as the Committee shall from time to time in
its sole discretion determine, subject to the terms of the Plan. The grantee of
an Unrelated SAR shall, subject to the terms of the Plan and the applicable
Award Certificate, have the right to surrender to the Company for cancellation
all or a portion of such SAR, but only to the extent that such SAR is then
exercisable, and to be paid therefor an amount equal to the excess (if any) of:

(i) the aggregate Fair Market Value of the shares of Stock underlying such SAR
or portion thereof (determined as of the date of exercise of such SAR) over,

(ii) the aggregate appreciation base of the shares of Stock underlying such SAR
or portion thereof.

(c) Payment due to a Participant upon exercise of a SAR shall be made in cash,
Cash Units, Stock or Stock Units (Stock or Stock Units to be valued at the Fair
Market Value thereof as of the date of exercise), currently or deferred under
Section 6.4, as determined by the Committee in its sole discretion consistent
with the relevant Award Certificate and the Plan.

 

7.4 Exercise of Related SAR Reduces Shares Subject to Option.

Upon any exercise of a Related SAR, or any portion thereof, the number of shares
of Stock subject to the related Option shall be reduced by the number of shares
of Stock in respect of which the Related SAR shall have been exercised.

 

7.5 Exercisability of Options and SARs. Subject to the other provisions of the
Plan:

(a) Exercisability Determined by Award Certificate. Each Award Certificate shall
set forth the period during which and the conditions subject to which the Option
or SAR evidenced thereby shall be exercisable, as determined by the Committee in
its discretion.

(b) Exercise of Related SAR. Unless the applicable Award Certificate otherwise
provides, a Related SAR shall be exercisable at any time during the period that
the related Option may be exercised.

(c) Partial Exercise Permitted. Unless the applicable Award Certificate
otherwise provides, an Option or SAR granted under the Plan may be exercised
from time to time as to all or part of the full number of shares as to which
such Option or SAR shall then be exercisable.

 

10



--------------------------------------------------------------------------------

(d) Notice of Exercise; Exercise Date.

(i) An Option or SAR shall be exercisable by the filing of a written notice of
exercise with the Company, on such form and in such manner (including in
electronic form, such as by email or via a website) as the Committee shall in
its sole discretion prescribe, and, in the case of an Option, by payment in
accordance with Section 7.6.

(ii) Unless the applicable Award Certificate otherwise provides, or the
Committee in its sole discretion otherwise determines, the date of exercise of
an Option or SAR shall be the date the Company receives such written notice of
exercise and payment.

 

7.6 Payment of Option Exercise Price.

(a) Tender Due Upon Notice of Exercise. Unless the applicable Award Certificate
otherwise provides or the Committee in its sole discretion otherwise determines,
any written notice of exercise of an Option shall be accompanied by payment of
the full purchase price for the shares being purchased.

(b) Manner of Payment. Subject to the provisions of the applicable Award
Certificate, the exercise price of the Option may be paid (i) in cash, (ii) by
actual delivery of, or attestation to ownership of, freely transferable Stock
already owned by the person exercising the Option, (iii) by a combination of
cash and Stock equal in value to the exercise price, (iv) through net share
settlement or similar procedure involving the withholding of Stock subject to
the Option with a value equal to the exercise price, or (v) by such other means
as the Company, in its discretion, may authorize. In accordance with the rules
and procedures authorized by the Company for this purpose, the Option may also
be exercised through a “cashless exercise” procedure authorized by the Company
that permits Participants to exercise Options by delivering a properly executed
exercise notice to the Company together with a copy of irrevocable instructions
to a broker to deliver promptly to the Company the amount of sale or loan
proceeds necessary to pay the exercise price and the amount of any required tax
or other withholding obligations.

 

7.7 Proof of Beneficial Ownership.

Wherever in this Plan or any Award Certificate a Participant is permitted to pay
the exercise price of an Award or taxes relating to the exercise of an Award by
delivering shares of Stock, the Participant may, subject to procedures
satisfactory to the Committee, satisfy such delivery requirement by presenting
proof of beneficial ownership of such shares of Stock, in which case the Company
shall treat the Award as exercised without further payment and shall withhold
such number of shares from the shares acquired by the exercise of the Award (or
if the Award is paid in cash, cash in an amount equal to the Fair Market Value
of such shares).

 

7.8 Maximum Number of Shares Subject to Awards.

Grants of Options and SARs to any Participant in any five consecutive calendar
years may not be made with respect to more than 3,000,0003 shares of Stock,
subject to adjustment under Section 10.4.

 

--------------------------------------------------------------------------------

3

Such number represents the maximum number of shares of Stock available for
Options and SARs that may be granted to any Participant in five consecutive
calendar years that was initially approved by the Board and the stockholders of
Dean Witter, Discover & Co. (the predecessor of Morgan Stanley) and does not
reflect adjustments to such maximum number that were made in accordance with
Section 10.4 after the Effective Date.

 

11



--------------------------------------------------------------------------------

7.9 Exercise Price, Base Appreciation Price and Expiration Date.

No Option or SAR shall be granted hereunder at an exercise or base appreciation
price, as the case may be, lower than 100% of the Fair Market Value of a share
of Stock on the grant date thereof and no Option or SAR granted hereunder shall
remain exercisable for more than 10 years after the grant date thereof.

Section 8 Restricted Stock and Stock Unit Awards.

 

8.1 Grant of Awards.

The Committee may grant Restricted Stock or Stock Unit Awards, alone or in
tandem with any other Award made under the Plan or any other award made under
any other plan or arrangement of the Company, in such amounts and subject to
such terms and conditions as the Committee shall from time to time in its sole
discretion determine and set forth in an Award Certificate; provided, however,
that the total number of shares of Stock with respect to which the aggregate of
Awards under Sections 8 and 9 of the Plan may vest shall not exceed 10,000,0004,
subject to adjustment under Section 10.4. The vesting and payment of a
Restricted Stock or Stock Unit Award granted under the Plan may be conditioned
upon (i) the completion of a specified period of employment with the Company,
(ii) the attainment of specified performance goals, and/or (iii) such other
criteria as the Committee may determine in its sole discretion. The forfeiture
of a Restricted Stock or Stock Unit Award shall be governed by such terms and
conditions as are set forth in the Award Certificate.

 

8.2 Payment.

Each Award Certificate with respect to a Restricted Stock or Stock Unit Award
shall set forth the amount (if any) to be paid by the Participant with respect
to such Award. If a Participant makes any payment to the Company (other than for
taxes) for a Restricted Stock or Stock Unit Award which does not vest, a refund
of such payment may be made to the Participant following the forfeiture of such
Award on such terms and conditions as the Committee may determine. Any payment
required to be made by a Participant shall be made in a form described in
Section 7.6(b).

 

8.3 Issuance of Shares.

The Committee may provide that one or more certificates or other evidence of
ownership representing Restricted Stock Awards shall be registered in the
Participant’s name and bear an appropriate legend specifying that such shares
are not transferable and are subject to the terms and conditions of the Plan and
the applicable Award Certificate, or that such certificate or certificates shall
be held in escrow by the Company on behalf of the Participant until such shares
vest or are forfeited, all on such terms and conditions as the Committee may
determine. Unless the applicable Award Certificate otherwise provides, no share
of Restricted Stock may be sold, assigned, transferred, pledged, hypothecated or
otherwise encumbered or disposed of by the Participant until such share has
vested in accordance with the terms of such Award.

 

--------------------------------------------------------------------------------

4

Such number represents the maximum number of shares of Stock available for
Awards under Sections 8 and 9 of the Plan that was initially approved by the
Board and the stockholders of Dean Witter, Discover & Co. (the predecessor of
Morgan Stanley) and does not reflect adjustments to such maximum number that
were made in accordance with Section 4.1 or Section 10.4 after the Effective
Date.

 

12



--------------------------------------------------------------------------------

8.4 Participants’ Rights Regarding Restricted Stock and Stock Units.

Unless the applicable Award Certificate otherwise provides: (i) a Participant
may vote and receive dividends on Restricted Stock awarded under the Plan; and
(ii) any Stock received as a distribution with respect to shares of Restricted
Stock (or credited to an Award of Stock Units) shall be subject to the same
restrictions as such shares of Restricted Stock (or Stock Units).

Section 9 Other Stock-Based Awards.

9.1 The Committee may grant other Awards of Stock and Awards that are valued, in
whole or in part, by reference to, or are otherwise based on, the Fair Market
Value of Stock (“Other Stock-Based Awards”) under such terms and conditions as
the Committee shall determine; provided, however, that that the total number of
shares of Stock with respect to which the aggregate of Awards under Sections 8
and 9 of the Plan may vest shall not exceed 10,000,000,5 subject to adjustment
under Section 10.4.

9.2 The Committee may grant Other Stock-Based Awards alone or in addition to any
other Awards made under the Plan or any awards made under any other plan or
arrangement of the Company. Subject to the provisions of the Plan, the Committee
shall have sole and absolute discretion to determine to whom and when such Other
Stock-Based Awards will be made, the number of shares of Stock to be Awarded
under (or otherwise related to) such Other Stock-Based Awards and all other
terms and conditions of such Awards. The Committee shall determine whether Other
Stock-Based Awards shall be denominated in Stock, Stock Units, cash, Cash Units
or a combination thereof, or settled on a deferred basis pursuant to
Section 6.4.

9.3 The Company, in its discretion, may provide that a Participant may vote or
receive dividends or dividend equivalents on Other Stock-Based Awards awarded
under the Plan.

Section 10 Miscellaneous.

 

10.1 Amendment of the Plan; Modification of Awards.

(a) The Board or the Committee may amend, alter, suspend, discontinue or
terminate the Plan, or any portion thereof, at any time, and may modify or amend
the terms and conditions of any outstanding Award (including by amending or
supplementing the relevant Award Certificate at any time), provided that no such
amendment, alteration, suspension, discontinuation or termination shall be made
without shareholder approval to the extent such approval is necessary to comply
with any tax or regulatory requirement, including but not limited to any
approval requirement which is a prerequisite for exemptive relief from
Section 16(b) of the Act, necessary to qualify Awards granted hereunder as
performance-based compensation for purposes of Code section 162(m) or necessary
to satisfy listing or other requirements of any self-regulatory organization
(provided that the Company is subject to the requirements of Section 16 of the
Act, Code Section 162(m) or the jurisdiction of such self-regulatory
organization, as the case may be, as of the date of such action). No amendment
to the Plan or an Award shall materially impair any rights under an Award
previously made without the consent of the affected Participant; provided,
however, that the Company may, without a Participant’s consent, amend or modify
the Plan or any Award under the Plan in any manner that the Company considers
necessary or

 

--------------------------------------------------------------------------------

5

Such number represents the maximum number of shares of Stock available for
Awards under Sections 8 and 9 of the Plan that was initially approved by the
Board and the stockholders of Dean Witter, Discover & Co. (the predecessor of
Morgan Stanley) and does not reflect adjustments to such maximum number that
were made in accordance with Section 4.1 or Section 10.4 after the Effective
Date.

 

13



--------------------------------------------------------------------------------

advisable to comply with any law, regulation, ruling, judicial decision or
accounting standards or to ensure that Awards granted under the Plan are not
subject to United States federal, state or local income tax or any equivalent
taxes in territories outside the United States prior to payment.

(b) Subject to the terms and conditions of the Plan (including Section 10.1(a)),
the Board or the Committee shall have the right to amend outstanding Awards
including, without limitation, any amendment which would:

(i) accelerate the time or times at which an Award may vest or become
exercisable; and/or

(ii) extend the scheduled termination or expiration date of the Award;

provided, however, that no amendment having a material adverse effect upon the
interest of a Participant in an Award shall be made without the consent of such
Participant; and provided, further, that the Committee shall not have any such
right to the extent it is prohibited by Section 409A, or the existence of such
right would result in a Participant being required to recognize income for
United States federal income tax purposes prior to the time of payment,
settlement or exercise of an Award or would result in a Participant incurring
interest or additional tax under Section 409A.

(c) Section 409A. Any discretionary authority that the Committee may have
pursuant to the Plan shall not be applicable to an Award that is subject to
Section 409A to the extent such discretionary authority is prohibited by
Section 409A, or would result in a Participant being required to recognize
income for United States federal income tax purposes prior to the time of
payment, settlement or exercise of an Award or would result in a Participant
incurring interest or additional tax under Section 409A.

 

10.2 Consent Requirements.

If the Committee shall at any time determine that any Consent is necessary or
desirable as a condition of, or in connection with, the granting of any Award
under the Plan, the acquisition, issuance or purchase of Stock or other rights
hereunder or the taking of any other action hereunder (each such action being
hereinafter referred to as a “Plan Action”), then such Plan Action shall not be
taken, in whole or in part, unless and until such Consent shall have been
effected or obtained to the full satisfaction of the Committee.

 

10.3 Withholding Taxes; Satisfaction of Obligations.

(a) As a condition to the making or retention of any Award, the vesting,
exercise or payment of any Award or the lapse of any restrictions pertaining
thereto, the Company may require a Participant to pay such sum to the Company as
may be necessary to discharge the Company’s obligations with respect to any
taxes, assessments or other governmental charges (including FICA tax) imposed on
property or income received by a Participant pursuant to the Plan or to satisfy
any obligation that the Participant owes to the Company. In accordance with
rules and procedures authorized by the Committee and, in the discretion of the
Committee, such payment may be in the form of cash or other property. Whenever
cash is to be paid under the Plan (whether upon the exercise of a SAR or
otherwise), the Company may, as a condition of its payment, deduct therefrom, or
from any salary or other payments due to the Participant, an amount sufficient
to enable the Company to satisfy all taxes, assessments or other governmental
charges or of other obligations that a Participant owes to the Company related

 

14



--------------------------------------------------------------------------------

thereto or to the delivery of any shares of Stock under the Plan. In accordance
with rules and procedures authorized by the Committee, in satisfaction of such
taxes, assessments or other governmental charges or of other obligations that a
Participant owes to the Company, the Company may, in the discretion of the
Committee, make available for delivery a lesser number of Shares in payment or
settlement of an Award or permit a Participant to tender previously owned Shares
to satisfy such withholding obligation. At the discretion of the Committee, the
Company may deduct or withhold from any payment or distribution to a Participant
whether or not pursuant to the Plan.

(b) Without limiting the generality of the foregoing, if authorized by the
Committee:

(i) a Participant may elect to satisfy all or part of the foregoing withholding
requirements by delivery of unrestricted shares of Stock owned by the
Participant for such period of time as may be required to avoid a charge to the
Company’s earnings for financial statement purposes (as determined by the
Company) having a Fair Market Value (determined as of the date of such delivery
by the Participant) equal to all or part of the amount to be so withheld,
provided that the Company may require, as a condition of accepting any such
delivery, the Participant to furnish an opinion of counsel acceptable to the
Company to the effect that such delivery would not result in the Participant
incurring any liability under Section 16(b) of the Act and does not require any
Consent; and

(ii) the Committee may, from time to time and upon such terms and conditions as
it may in its discretion determine, grant rights (“withholding rights”) under
the Plan to have the Company withhold from the receipt of proceeds on the
settlement or exercise of any Award a number of shares of Stock of sufficient
Fair Market Value (x) to pay the amount of taxes the Company is required to
collect or withhold on the settlement or exercise of the Award or (y) to satisfy
any obligation that a Participant owes to the Company. Withholding rights shall
be exercised simultaneously with the exercise or receipt of an Award, giving
rise to a tax withholding obligation. Shares of Stock withheld shall be deemed
to have been delivered to the Company on the exercise or Award date, as
appropriate.

 

10.4 Adjustments Upon Changes in Capitalization.

The number of shares of Stock which may be issued pursuant to Awards under the
Plan, the maximum number of Options and/or unrelated SARs which may be granted
to any one person in any period, the maximum number of shares of Stock with
respect to which the aggregate of Awards made under Sections 8 and 9 may vest,
the number of shares of Stock that may be subject to incentive stock options,
the number of shares of Stock subject to Awards, the exercise price and
appreciation base of Options and SARs granted under the Plan, the maximum number
of shares of Stock which may be paid pursuant to a Section 162(m) Award, the
amount payable by a Participant in respect of an Award and any appropriate
feature of any Other Stock-Based Award (i) shall be equitably adjusted for any
change in the number of issued shares of Stock resulting from the subdivision or
combination of shares of Stock or other capital adjustments, or the payment of a
stock dividend after the effective date of the Plan, or other change in such
shares of Stock effected without receipt of consideration by the Company and
(ii) shall be equitably adjusted to reflect the payment of an extraordinary cash
dividend or the spinoff of a portion of the Company after the Amendment Date;
provided, however, that any Awards covering fractional shares of Stock resulting
from any such adjustment shall be eliminated; and provided, further, that no
Option granted under the Plan shall be adjusted in a manner that causes such
Option to fail to continue to qualify as an “incentive stock option” within the
meaning of Code section 422 (and no Section 162(m) Award shall be adjusted
pursuant to this Section 10.4 in a manner that causes such Award to fail to meet
the requirements of Code section 162(m)).

 

15



--------------------------------------------------------------------------------

10.5 No Right of Employment or Continued Participation.

Nothing in the Plan or in any Award Certificate shall confer upon any person the
right to continue in the employment or other service of the Company or a
Subsidiary or affect any right which the Company may have to terminate the
employment or other service of such person. Nothing in the Plan shall confer
upon any person a claim or right to the grant of an Award.

 

10.6 No Rights as a Stockholder.

Except as otherwise provided in an applicable Award Certificate, no Participant
or other person shall have any of the rights of a stockholder of the Company
with respect to shares of Stock subject to an Award until the issuance of such
Stock to the Participant for such shares or, in the case of a Restricted Stock
Award granting dividend and/or voting rights to the Participant, to the escrow
agent, custodian or trustee designated to hold such shares. Except as otherwise
provided in an applicable Award Certificate or in Section 10.4, or with respect
to Restricted Stock, no adjustment shall be made for dividends, distributions or
other rights (whether ordinary or extraordinary, and whether in cash, securities
or other property) for which the record date is prior to the date such Stock is
issued.

 

10.7 Nature of Payments.

(a) Any and all Awards or payments hereunder shall be granted, issued, delivered
or paid, as the case may be, in consideration of services performed or to be
performed for the Company by the Participant.

(b) All Awards and payments granted or made hereunder shall be considered
special incentive or retention payments to the Participant. Except as
specifically provided in such plan or agreement, no Awards or payments shall be
taken into account in computing the Participant’s salary or compensation for the
purposes of determining any benefits under any pension, retirement, life
insurance or other benefit plan of the Company or any agreement between the
Company and the Participant.

(c) By exercising or accepting payment of an Award under the Plan, the
Participant shall thereby waive any claim to continued exercise or vesting of an
Award or to damages or severance entitlement related to non-continuation of the
Award beyond the period provided herein or in the applicable Award Certificate,
notwithstanding any contrary provision in any written employment contract with
the Participant, whether any such contract is executed before or after the grant
date of the Award.

 

10.8 Non-Uniform Determinations.

The Committee’s determinations under the Plan need not be uniform and may be
made by it selectively among persons who receive, or are eligible to receive,
Awards under the Plan (whether or not such persons are similarly situated).
Without limiting the generality of the foregoing, the Committee shall be
entitled, among other things, to make non-uniform and selective determinations,
and to enter into non-uniform and selective Award Certificates, as to:

(a) the persons receiving Awards under the Plan, and

 

16



--------------------------------------------------------------------------------

  (b) the terms and provisions of Awards under the Plan.

10.9 Other Payments or Awards.

Nothing contained in the Plan shall be deemed in any way to limit or restrict
the Company, or the Committee, from making any Award or payment to any person
under any other plan, arrangement or understanding, whether now existing or
hereafter in effect.

10.10 Change in Control.

The Committee may, in its discretion, include in any Award Certificate a
provision pursuant to which the Award will become exercisable, vest, be paid,
have restrictions on the Stock underlying the Award removed, be canceled or
forfeited, be replaced or otherwise become subject to special vesting, exercise
and forfeiture rules upon the occurrence of a “change in control” or “change in
ownership” (as such terms are defined by the Committee from time to time).

10.11 Section Headings.

The section headings contained herein are for the purposes of convenience only
and are not intended to define or limit the contents of said sections.

10.12 Effective Date.

The Plan became effective upon the approval thereof by the stockholders of Dean
Witter, Discover & Co. (the predecessor of Morgan Stanley) on May 28, 1997 (the
“Effective Date”).

10.13 Governing Law.

The Plan shall be governed by the laws of the State of Delaware applicable to
agreements made and to be performed entirely within such state.

10.14 Plan Expenses.

The expenses of the Plan shall be borne by the Company.

10.15 Related Employment.

With respect to Awards granted prior to the Amendment Date, (i) the commencement
of Related Employment by a Participant shall not be treated, for purposes of the
Plan and any Award hereunder, as a termination of employment, and (ii) the
Retirement, Disability or death of an individual during a period of Related
Employment shall be treated, for purposes of the Plan and any Award hereunder,
as if such event had occurred while the individual was an employee of the
Company.

 

17